DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worsdale [GB2099762].
In regard to claim 17, Worsdale discloses [in Fig. 3] a key structure, comprising: a housing [3], comprising a bottom portion [annotated below] and a top portion [annotate below] which are opposite to each other, and a first opening [annotated below] located at the top portion; a shaft body [2], coupled with the housing [3] through the first opening, wherein the7Customer No.: 31561Docket No.: 081018-US-PA Application No.: 16/695,019shaft body [2] is suitable for being pressed to move in a pressing direction; a first magnetic component [8], arranged on the shaft body [2]; and a second magnetic component [9b], arranged on the housing [3], wherein when the shaft body [2] is not pressed, an upper edge of the first magnetic component [8] is higher than an upper edge of the second magnetic component [9b], and when the shaft body [2] is pressed, the upper edge of the first magnetic component [8] is lower than the upper edge of the second magnetic component [9b].  

    PNG
    media_image1.png
    418
    381
    media_image1.png
    Greyscale

In regard to claims 18 and 21, Worsdale discloses [in Fig. 3] the key structure according to claim 17, wherein the second magnetic component [9b] applies a magnetic force component in a release direction to the first magnetic component [8] to provide a restoring force to the shaft body [2], and the release direction is opposite to the pressing direction, wherein the housing [3] further comprises a second opening [annotated above] located at the bottom portion; the shaft body [2] further comprises a receiving portion [7]; and the receiving portion [7] of the shaft body [2] has a third opening [annotated above] facing towards the second opening.
In regard to claim 19, Worsdale discloses [in Fig. 3] the key structure according to claim 17, wherein a magnetization direction of the first magnetic component [8] is opposite to a magnetization direction of the second magnetic component [9b].
In regard to claims 24 and 25, Worsdale discloses [in Fig. 3] the key structure according to claim 17, wherein the second magnetic component [9b] applies a magnetic repulsive force component in a release direction to the first magnetic component [8] to provide a restoring force to the shaft body [2], and the release direction is opposite to the pressing direction, wherein an included angle between a magnetization direction of the first magnetic component [8] and the pressing direction is greater than 0 degree and less than180 degrees, and an included angle between a magnetization direction of the second magnetic component [9b] and the pressing direction is greater than 0 degree and less than 180 degrees.

Allowable Subject Matter
Claims 1-4, 6, 7, 9-12, 14 and 16 are allowed.
Claim 23 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. In regard to claim 17, Applicant argues that Worsdale fails to disclose that “when the shaft body is pressed, the upper edge of the first magnetic component is lower than the upper edge of the second magnetic component.”  Applicant further argues that “in the configuration of FIG. 3 of Worsdale, however the magnet 8 is pressed, the 12 Customer No.: 31561Docket No.: 081018-US-PAApplication No.: 16/695,019magnet 9a always provides an upward repulsive magnetic force to the magnet 8. Therefore, if the upper edge of the magnet 8 is lower than the upper edge of magnet 9a when the magnet 8 is pressed, the magnet 8 will not be repelled upwards by the magnet 9a, but will be repelled downwards by the magnet 9a, which leads to the key switch of Worsdale being unable to operate normally.”  The Examiner disagrees.  Worsdale discloses in [page 3, lines 46-52] that “the lengths of the magnets in the direction of movement of the stem must be such that, throughout the extent of this movement, there is always present an element of repulsive magnetic force to restore the stem 2 to its initial unoperated position.”  Therefore, the magnet 8 will always be repelled upwards and the key switch of Worsdale would be able to operate normally.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833